DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 8, the recitation “oscillation sensor” is vague and indefinite. It is unclear what it is measuring. Therefore, it is unclear what is being claimed in light of applicant’s original disclosure. Appropriate correction is required. For the purpose of examination, “oscillation sensor” is interpreted as a device that identifies some form of oscillation or rotation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 9, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Masato (JP 2006284204 A) in view of Axelsson (US 20170371029 A1) hereinafter Axelsson, Wikipedia article on actuator from January 22, 2018 hereinafter Wikipedia, and Rindle (US 8605261 B2).

Regarding claim 1, Masato teaches a beam irradiation apparatus (Fig. 1) wherein the beam irradiation apparatus comprises:
an emitter configured for emitting a plurality of consecutive laser pulses (Fig. 1 shows semiconductor laser 100 that uses laser pulses as described in paragraph B page 5);
at least one optical element configured for deflecting the laser pulses along pulse paths towards the target (Fig. 1 shows the irradiation lens supported by the lens actuator 300 in which the lens deflects the emitted light as described in paragraph A page 4);
an actuator configured for altering the pulse paths by moving the optical element (Fig. 1 lens actuator 300 allows the irradiation lens to be moved as described in paragraph A page 4 which shows that the actuator changes the pulse path)
a receiver configured for receiving the laser pulses backscattered from the target (Fig. 1 PSD 600)
a computer configured for: controlling the emitter, the actuator that moves an optical element that steers the transmitted beam and thus determines the directions of the pulse paths (Fig 1. DSP control circuit 10 is connected to both the laser drive circuit 30 and actuator drive circuit 40).
Wherein the computer is configured for triggering the emitter to emit the laser pulses with a varying pulse spacing based on the directional components of the pulse paths in a horizontal direction perpendicular to a direction of the flight path (Masato: Page 7 paragraph C).
Masato does not specifically teach using a motor for the actuator, but it would have been obvious to one of ordinary skill in the art before the effective filing date to use a motor for the actuator as an electric motor is a well-known form of an actuator as described in Wikipedia page 4 section “examples of actuators”     
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a motor for the actuator from Masato. One of ordinary skill in the art would have been motivated to use motor for the actuator since with motor being a popular actuator, there would be many cheap motors available.
	Masato does not specifically teach controlling the receiver with the computer, but it would have been obvious to one of ordinary skill in the art before the effective filing date to control the receiver with a computer as it is well-known in the art to control receivers with another controller as well as shown in Rindle (US 8605261 B2) (Column 4 line 13-25 shows that a controller can control both detector 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the receiver with the controller as shown in Rindle for the receiver and the DSP control circuit shown in Masato. One of ordinary skill in the art would have been motivated to control the receiver with the computer so that the receiver is only read when the light is expected to be received so that energy is saved. 
Masato fails to teach an airborne laser scanner configured to be arranged on an aircraft for surveying a target along a flight path, wherein the airborne laser scanner comprises:
An emitter configured for emitter a plurality of consecutive laser pulses towards the ground surface

5an emitter configured for emitting a plurality of consecutive laser pulses towards the ground surface (Fig. 3 laser transmitter uses laser pulses as described in paragraph 0016 page 1-2 and the light is directed toward the ground since it is directed toward pointing direction 3 which as shown in Fig. 1, is pointing toward the ground);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the apparatus from Masato for airborne laser scanner application for emitting the light towards the ground surface as shown in Axelsson. One of ordinary skill in the art would have been motivated to use Masato’s apparatus for the application shown in Axelsson so that the intended area may be scanned by following only the intended path.

20Regarding claim 2, The combination of Masato, Axelsson, Wikipedia, and Rindle teaches the airborne laser scanner according to claim 1 (In regards to the rejection made for claim 1), wherein 
the pulse spacing is gradually varied between a minimum pulse spacing and a maximum pulse spacing, and wherein: 
the minimum pulse spacing is set when the directional component is minimal, and25 
the maximum pulse spacing is set when the directional component is maximal.
Masato: paragraph C in page 7 shows that the each set of emission is dependent on the horizontal direction of the scan. Fig. 8 shows that within each set of emissions, the minimum pulse spacing occurs near the center of the scan whereas the maximum pulse spacing occurs near the edges of the scan. Therefore, based on Fig. 7b, when the scan is at the location where it is at the edge and thus closer to x1 or x2, indicating a greater horizontal directional component, the pulse spacing is the greatest whereas based on the same figure, when the scan is at the location where it is at the center of the scan and thus near the origin, indicating a smaller horizontal directional component, the pulse spacing is smallest.

Regarding claim 3, the combination of Masato, Axelsson, Wikipedia, and Rindle teaches the airborne laser scanner according claim 1 (In regards to the rejection made for claim 1), wherein 
the pulse spacing is gradually varied according to
a sinusoidal characteristic, a linear zig-zag180124KAP-55441-EP 12 characteristic, a wave characteristic, a saw tooth characteristic, a step characteristic, or any combination of said characteristics.  


Regarding claim 4, the combination of Masato, Axelsson, Wikipedia, and Rindle teaches the airborne laser scanner according to claim 1 (In regards to the rejection made for claim 1), 
Masato fails to teach that the optical element is a prism or a mirror.
Axelsson teaches that the optical element is a prism or a mirror (Axelsson: Fig. 3 has a sweeping mirror 11 that deflects light towards the target).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use mirror from Axelsson as an optical element for the combination of Masato, Axelsson, Wikipedia, and Rindle to deflect light. One of ordinary skill in the art would have been motivated to use mirror as since mirror is a well-known art, mirrors that would be cheap and efficient would be readily available for the application.

15Regarding claim 9, the combination of Masato, Axelsson, Wikipedia, and Rindle teaches the airborne laser scanner according to claim 1 (In regards to the rejection made for claim 1), wherein the computer is configured for calculating a time-based sequence of the varying pulse spacings. Masato: Fig. 8 shows that the pulse spacing is time dependent

Regarding claim 12, the combination of Masato, Axelsson, Wikipedia, and Rindle teaches the airborne laser scanner according to claim 1 (In regards to the rejection made for claim 1), wherein the computer is further configured for receiving flight data from the aircraft, said flight data comprising a direction of the flight path of the aircraft. Masato: paragraph D and its next paragraph shows that the current pulse location P(x,y) is found and is provided to the DSP control circuit 10.

Regarding claim 14, the combination of Masato, Axelsson, Wikipedia, and Rindle teaches the airborne laser scanner according to claim 1 (In regards to the rejection made for claim 1), wherein the computer and the emitter are further configured for providing the laser pulses with constant pulse 10energy. Masato: Fig. 8 shows that the laser energy is constant since the figure shows that the pulse width and pulse amplitudes are constant and the pulse energy = (pulse width)*(pulse amplitude)

Regarding claim 15, the combination of Masato, Axelsson, Wikipedia, and Rindle teaches the airborne laser scanner according to claim 1 (In regards to the rejection made for claim 1), wherein 
Masato fails to teach that the optical element is further configured for deflecting the laser pulses backscattered from the target towards the receiver.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the receiver’s optical path to be the same as the transmitter’s optical path as shown in Axelsson for the beam irradiation apparatus from Masato. One of ordinary skill in the art would have been motivated to share optical path for the receiver and the transmitter so that space would be saved.  

Claim 5, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Masato in view of Axelsson, Wikipedia, Rindle, and Wang et al. (CN 103076614 A) hereinafter Wang.
5	
Regarding claim 5, the combination of Masato, Axelsson, Wikipedia, and Rindle teaches the airborne laser scanner according to claim 1 (In regards to the rejection made for claim 1), 
Masato fails to teach that the motor is configured for rotating the optical element around a rotation axis, resulting in a cone-shaped laser pulse emission pattern.  
Wang teaches that the motor is configured for rotating the optical element around a rotation axis, resulting in a cone-shaped laser pulse emission pattern. Wang: Paragraph A in page 3-4 describes that the scanning mirror is rotated so that the emitted light is in a cone shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to scan the target with cone shaped laser pulses by using the configuration of Wang for the combination of Masato, Axelsson, Wikipedia, and Rindle. One of ordinary sill in the art would have been motivated to use cone shaped laser pulses since the cone shaped laser pulses is a common and well known form of laser pulse in the art, making the user easier to diagnose an error in forming a cone shaped pulse if an error occurs.

Regarding claim 6, the combination of Masato, Axelsson, Wikipedia, and Rindle teaches the airborne laser scanner according to claim 1 (In regards to the rejection made for claim 1), 
Masato fails to teach that the angle encoder configured for providing positions of the optical element.
Wang teaches that the angle encoder configured for providing positions of the optical element. Wang: scanning optical electric axial angle encoder 18 is used to determine the rotation angle as described in paragraph B in page 4
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use angle encoder from Wang for the combination of Masato, Axelsson, Wikipedia, and Rindle to detect the current position of the optical element. One of ordinary skill in the art would have been motivated to use angle encoder so that three-dimensional resolution of the return reflection may be determined, allowing point cloud to be created.


Regarding claim 8, the combination of Masato, Axelsson, Wikipedia, and Rindle teaches the airborne laser scanner according to claim 1 (In regards to the rejection made for claim 1), 
Masato fails to teach that an oscillation sensor configured for providing positions of the optical element.  
Wang teaches that an oscillation sensor configured for providing positions of the optical element.  Wang: scanning optical electric axial angle encoder 18 is used to determine the rotation angle as described in paragraph B in page 4
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use angle encoder from Wang as an oscillation sensor for the combination of Masato, Axelsson, Wikipedia, and Rindle to detect the current position of the optical element. One of ordinary skill in the art would have been motivated to use angle encoder so that three-dimensional resolution of the return reflection may be determined, allowing point cloud to be created.

Regarding claim 10, the combination of Masato, Axelsson, and Wang teaches the airborne laser scanner according to claim 5 (In regards to the rejection made for claim 5)
Masato fails to teach that the optical element is arranged relative to the emitter in such a way that the optical element deflects the laser pulses in a defined constant angle relative to the rotation axis or relative to the 20oscillation axis.  
Wang teaches that the optical element is arranged relative to the emitter in such a way that the optical element deflects the laser pulses in a defined constant angle relative to the rotation axis or relative to the 20oscillation axis. Wang: paragraph C page 6 describes that the mirror is inclined at 15 degrees as shown in Fig. 5a-b
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incline the optical element in a constant angle relative to the rotation angle as shown in Wang for the irradiation lens from the combination of Masato, Axelsson, Wikipedia, and Rindle. One of ordinary skill in the art would have been motivated to incline the optical element in a constant angle so that the beam projection angle may be predicted.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Masato in view of Axelsson, Wikipedia, Rindle, and Tanaka et al. (US 8681319 B2) hereinafter Tanaka.

10Regarding claim 7, the combination of Masato, Axelsson, Wikipedia, and Rindle teaches the airborne laser scanner according to claim 1 (In regards to the rejection made for claim 1), 
Masato fails to teach that the motor is configured for oscillating the optical element around an oscillation axis, resulting in a fan- shaped laser pulse emission pattern.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create fan shaped pulses as shown in Tanaka for the combination of Masato, Axelsson, Wikipedia, and Rindle. One of ordinary skill in the art would have been motivated to use fan shaped pulses so that by using line shaped pulses instead of two-dimensional shaped pulses, a wider area with a lower resolution can be scanner more quickly than with standard circular pulses.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Masato in view of Axelsson, Wikipedia, Rindle, and Steffey et al. (US 20140078519 A1) hereinafter Steffey, and calculations article from Simple Electric Motors from 2015 hereinafter Simple Electric Motors and Wikipedia article on angular velocity from 5 January 2018 hereinafter Wikipedia Angular Velocity.

Regarding claim 11, the combination of Masato, Axelsson, Wikipedia, and Rindle teaches the airborne laser scanner according to claim 1 (In regards to the rejection made for claim 1), wherein the computer is further configured for determining the directions of the pulse paths based on the current pulse location (Masato: paragraph D and its next paragraph in page 7 shows that based on the current location of the pulse, the position of the laser is changed.)
Masato fails to teach that given current of the motor, the current pulse location may be determined.
Steffey, however, teaches that given the position of the motor, the current pulse location may be determined (Paragraph 0106 describes that with the position of the motor, the coordinate of the measured point may be determined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention determine where the emitted light has been reflected based on the motor position as shown in Steffey for the combination of Masato, Axelsson, Wikipedia, and Rindle.
One of ordinary skill in the art would have been motivated determine where the light has been reflected based on the motor position so that potential error in the system may be found.
Masato does not specifically teach determining a current of the motor and determining the current position of the motor based on the current of the motor, but it would have been obvious to someone of ordinary skill in the art before the effective filing date to use the current of the motor to determine the position of the motor. It is well known in the art that given the motor current, there would be corresponding angular velocity as described in the Electric Motors Table A in page 2 and it is also well known in the art that given the angular velocity, its 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the position of the motor based on the current of the motor for the combination of Masato, Axelsson, Wikipedia, and Rindle. One of ordinary skill in the art would have been motivated to determine the position of the motor based on the current of the motor so that the motor position and thus the angle of the emitted beam may be determined with a readily readable value, the motor current.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Masato in view of Axelsson, Wikipedia, Rindle, and Hazry et al.’s article on “Study of Inertial Measurement Unit Sensor” from 2009 hereinafter Hazry.

Regarding claim 13, the combination of Masato, Axelsson, Wikipedia, and Rindle teaches the airborne laser scanner according to claim 1 (In regards to the rejection made for claim 1),
	Masato fails to specifically teach that the airborne laser scanner comprises an Inertial 5Measuring Unit (IMU), wherein the computer is further configured for receiving heading data from the IMU and for determining a direction of the flight path based on said heading data.
	Hazry teaches that the airborne laser scanner comprises an Inertial 5Measuring Unit (IMU), wherein the computer is further configured for receiving heading data from the IMU (Hazry: Paragraph A page 1 teaches that IMU determines pitch, roll, and yaw, indicating that it determines the heading) and for determining a direction of the flight path based on said heading data. (Hazry: Fig. 11 on page 3 Guidance Loop receives information from IMU and paragraph B on page 3 describes that the Guidance Loop determines the velocity, angle, and height for the vehicle, indicating that based on the heading data from the IMU, the Guidance Loop determines the flight path of the vehicle) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an inertial measuring unit to determine the heading data which is then used to determine the flight path as shown in Hazry for the combination of Masato, Axelsson, Wikipedia, and Rindle. One of ordinary skill in the art would have been motivated to use the IMU to determine the flight path so that it is possible to detect when the vehicle deviates from the expected path with an IMU which are readily available. 

Discussion of prior arts cited but not applied


Coombe et al. (US 20190219700 A1) teach using inertial measurement for determining the velocity of the vehicle.

Shingo (JP 2017015416 A) teaches that at the angles far from the center of the scan, the sampling becomes less frequent.

Oki (JP 2004226133 A) teaches a radar device in which the sampling becomes more frequent near the center of the scan area.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOOHYEONG CHO whose telephone number is (571)272-5382. The examiner can normally be reached M-F: 6:30 AM – 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3645 

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645